Per Curiam.
The action was for damages for physical injuries. The ease was tried in the Hudson Circuit. The court directed a verdict in favor of defendants Joseph A. Sweeney and Agnes E. Sweeney and the jury found against the corporate defendant and in favor of the plaintiff for $300. The plaintiff obtained this rule directing the corporate defendant to show' cause why plaintiff’s verdict should not be set aside. On the argument both sides ask that the verdict be set aside, the plaintiff saying that it is inadequate, and defendants saying it is against the clear weight of the evidence, and against the charge of the court.
If we assume, without deciding, that it was open to the jury to find liability upon the part of the defendant company, then clearly the verdict was inadequate, for $300 is clearly not adequate compensation for the plaintiff’s recoverable loss and damages as disclosed by the evidence.
The rule to show cause will be made absolute, and a venire de novo will issue for the retrial of all the issues as between plaintiff and the corporate defendant.